MEMORANDUM OF DECISION.
Teresa 0., the mother of Jessica 0., appeals from an order entered in the District Court, Houlton, terminating her rights as a parent pursuant to 22 M.R.S.A. § 4055 (Supp.1987). She argues that there was insufficient evidence to support the District Court’s termination order. We have carefully reviewed the record and find that the District Court could have reasonably been persuaded that the factual findings required for termination were proven to have been highly probable. In re Joseph P., 532 A.2d 1031, 1034 (Me.1987). Because 22 M.R.S.A. § 4006 (Supp.1987) directs that an appeal from a child protective order be filed in Superior Court, we discern no jurisdictional basis for reviewing the District Court’s denial of Teresa O.’s motion for review of such order.
The entry is:
Judgment affirmed.